DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 31, 2022, has been entered. Claims 14-18 and 26-33 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-18 and 26-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 14, the limitation “the target paddles being … disposed as being a top most portion of the first rocking member” in lines 3-4 renders the claim indefinite, because it is unclear in what sense the paddles (plural) are disposed as a top most portion (singular) of the first rocking member. It is unclear whether “the target paddles being … disposed as being a top most portion of the first rocking member” means that one of the paddles is disposed as a top most portion of the first rocking member (e.g., as shown at paddle 104R in Fig. 2), or whether the phrase “a top most portion of the first rocking member” is intended to refer to more than one portion of the first rocking member (e.g., with two target paddles disposed as a top most portion of each of the first and second ends of the first rocking member, as shown in Fig. 2) or to broadly refer to a large upper portion of the rocking member that encompasses the plural paddles (e.g., both paddles 104F and 104R of Fig. 2). For these reasons, it is unclear what configuration of the paddles with respect to the first rocking member is being claimed.
Further regarding claim 26, the limitation “such that the target panel is disposed at an angle of between -30 degrees and 30 degrees relative to a true vertical plane” renders the claim indefinite, because it is unclear how the angle of the target panel relative to a true vertical plane is defined. The examiner notes that the angle of the target panel relative to a vertical plane would appear to depend on external factors such as the angle at which the target is rocked and the configuration of the surface on which the target is placed during use. For that reason, the limitation “such that the target panel is disposed at an angle of between -30 degree and 30 degrees relative to a true vertical plane” does not clearly define the configuration of the device itself.
Regarding claim 32, there is insufficient antecedent basis in the claims for “the target paddles that are disposed at the first end and the second end of the first rocking member” (emphasis added), because claim 14, as amended, does not identify any of the target paddles as being disposed at the first and second ends of the first rocking member. 
Regarding claim 33, there is insufficient antecedent basis in the claims for “the ballistic resistant material” in lines 1-2 (since claim 14 has been amended to delete ballistic resistant material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17-18, 26-29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Panther Metal’s Squirrel Rocking Target (YouTube video published April 3, 2012; hereinafter Panther) in view of Hsu (US Patent No. 5,927,816, hereinafter Hsu).
Regarding claim 14, Panther discloses a resetting gun target (see annotated image below) comprising: a first rocking member (A) including a first end (front end of member A) and a second end (rearward end of member A); a second rocking member (B) having a first and (front end of member B) and a second end (rearward end of member B); a connector (C) joined to the first rocking member (A) and the second rocking member (B) closer to the first end of the first and second rocking members (A, B) than to the second end of the first and second rocking members (see Image below, the connector C being joined at the front ends of the rocking members A, B); and a target panel (D) attached directly to the connector (C) and disposed to be substantially perpendicular to the first and second rocking members (A, B; since the rocking members A, B run front-to-back and the target panel D is perpendicular to the front-to-back direction). The first and second rocking members (A, B) are each curved between their respective first and second ends, as shown in the image below.

    PNG
    media_image1.png
    355
    533
    media_image1.png
    Greyscale

Panther differs from the claimed invention in that Panther does not teach the first rocking member includes target paddles as a top-most portion the first rocking member, and Panther teaches the connector (C) being integrally joined to the first and second rocking members (A, B) rather than mating at first and second joining portions to form first and second joints. However, Hsu teaches a rocking device similarly comprising first and second rocking members (rocking plates 3, Figs. 1-2; col. 1, lines 59-64), each having a first end and a second end and being curved between the first and second ends, as shown in Figs. 1-2, and a connector (connect plate 2) joining the first and second rocking members (3). To solve the problem of limiting rocking motion of the device, Hsu teaches each rocking member (3) includes two paddles (curved stops 31) disposed on each rocking member (3), the paddles (31) being oriented in a plane defined by the respective rocking member (3), and disposed as a top-most portion of the respective rocking member (see col. 1, lines 63-64; the curved stops 31 disposed as part of the top-most portion of rocking members 3, as shown in Figs. 1-2), in order to prevent the device from rocking too far (col. 2, lines 24-26; this being the same problem solved by Applicant’s paddles, as described in para. 0040 of Applicant’s specification). The examiner notes that the term “target” modifying “paddle” describes an intended use of the paddle and does not further limit the structure of the paddle. Hsu further teaches the connector (2) includes first and second joining portions (lower notches 20) that mate to the first and second rocking members (3, at notches 30), respectively, to form first and second joints between the connector (2) and the first and second rocking members (3), wherein the first and second joints (formed by notches 20 and 30) are disposed closer to a first end of the first and second rocking members (3) than to a second end of the first and second rocking members (3; see Figs. 1-2), and wherein a forwardmost portion of the connector (2) is no closer to the first ends of the first and second rocking members (3) than the first and second joints (at notches 20, 30; see Fig. 2), in order to facilitate assembly and disassembly of the device (col. 2, lines 7-14 and 30-31). In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Panther by including paddles oriented in a plane defined by the first rocking member and disposed as a top-most portion of the first rocking member, as taught by Hsu, in order to prevent the target from rocking too far and toppling over during use; and by joining the connector to the first and second rocking members by first and second joining portions that mate to the first and second rocking members to form first and second joints disposed closer to the first end of the first and second rocking members than to the second end of the first and second rocking members with the forwardmost portion of the connector no closer to the first ends than the first and second joints, as also taught by Hsu, in order to facilitate assembly and/or disassembly of the target. (The examiner notes that Panther teaches the target panel being disposed closer to the first end of the rocking members than to the second end, which is understood to facilitate the backward rocking motion of the target when shot, as demonstrated in the Panther YouTube video at 0:50-0:55. Thus, it would have been obvious to one of ordinary skill in the art, when modifying Panther to include first and second mating joints as taught by Hsu as discussed above, to dispose the first and second joints closer to the first end of the first and second rocking members than to the second end of the first and second rocking members, so that the target panel is disposed closer to the first end of the rocking members than to the second end to facilitate the backward rocking motion of the target.)
Regarding claim 15, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. As discussed above, Hsu teaches both the first and second rocking members (3) each including two paddles (31). When modifying Panther in view of Hsu as set forth above for claim 14, it would have been obvious to one of ordinary skill in the art to dispose paddles as taught by Hsu on the second rocking member as well as the first rocking member, in order to prevent the target from rocking too far and toppling over during use. As noted above, the term “target” modifying “paddle” describes an intended use of the paddle and does not further limit the structure of the paddle. 
Regarding claim 17, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further discloses the connector (C) is integral to the target panel (D; being formed together as a complete unit as shown in image above).
Regarding claim 18, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 17. Hsu further teaches a height of the connector (2, Fig. 1) is greater than a thickness of the connector (2). When modifying Panther such that the connector includes first and second mating joints as taught by Hsu, it would have been obvious to one of ordinary skill in the art to configure the connector such that its height is greater than its thickness, as also taught by Hsu, in order to accommodate the mating feature of the joints (notches 20 and 30 of Hsu).
Regarding claim 26, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further teaches the target panel (D, annotated Panther image above) is joined to the connector (C) such that the target panel (D) is disposed at an angle of approximately 0 degrees relative to a true vertical plane when resting in a neutral position (see image above). An angle of 0 degrees falls within the broad range of “between -30 degrees and 30 degrees” as claimed. 
Regarding claims 27 and 28, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. The examiner cannot ascertain from the video whether the target panel of Panther extends past an end of the connector (e.g., left edge or right edge of the connector in the image above) as recited in claim 27 or is shorter than the connector as recited in claim 28. (For example, it is not readily apparent from the video whether the squirrel’s acorn extends past the left end of the connector C and/or the squirrel’s tail extends past the right end of the connector C.) However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the target panel (D) of Panther to either extend past the end of the connector (e.g., by making the squirrel’s tail slightly longer) (claim 27) or to be shorter than the connector (e.g., by making the squirrel’s tail slightly shorter) (claim 28), since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, the examiner notes that a criticality for the shape of the target panel relative to the connector has not clearly been established in the present record, or claimed.
Regarding claim 29, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. The examiner cannot ascertain from the video whether the target panel of Panther extends past the outermost surface of the first rocking member. (For example, it is not readily apparent from the video whether the squirrel’s acorn extends past the outermost surface of the first rocking member A.) However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the target panel (D) of Panther to extend past the outermost surface of the first rocking member (e.g., by making the squirrel’s acorn slightly larger), since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, the examiner notes that a criticality for the shape of the target panel relative to the first rocking member has not clearly been established in the present record, or claimed.
Regarding claim 31, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further discloses the first rocking member (A) and the second rocking member (B) are positioned symmetrically to each other in the resetting gun target (as shown in image above).
Regarding claim 33, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further discloses a ballistic resistant material including steel having a thickness of between 0.25 inches and 0.5 inches (audio at 0:17-0:28: “made from 1/4-inch steel; other models are also available in 3/8-inch steel and also 1/2-inch steel”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Panther in view of Hsu, in further view of Richardson (GB 2,477,983 A; hereinafter Richardson).
Regarding claim 16, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther does not teach one or more additional rocking members. However, in the art of resetting targets, Richardson teaches (Figs. 1A-B) that it is known to include three rocking members (5; pg. 3, last paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Panther by adding an additional rocking member between the first and second rocking members, as suggested by Richardson, in order to support a larger target panel.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Panther in view of Hsu, in further view of Markley (US Patent Pub. 2011/0074110, hereinafter Markley).
Regarding claim 30, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther does not explicitly teach the target panel is connected to the connector with fasteners. However, in the art of resetting targets, Markley teaches (Figs. 6-7) that it is known to connect a target panel (32) to a connector (48, Fig. 4) of a resetting target with fasteners (bolts 36; para. 0027). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the target of Panther by connecting the target panel to the connector with fasteners as taught by Markley, since this involves the simple substitution of one known means for connecting a target panel to a resetting target with another known means for connecting a target panel to a resetting target, to yield predictable results.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Panther in view of Hsu, in further view of Goldfarb (US Patent No. 3,161,417, hereinafter Goldfarb).
Regarding claim 32, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Hsu further teaches the paddles (31, Fig. 1 of Hsu) are disposed at first and second ends of the first rocking member. Hsu does not explicitly teach that the target paddles are in an enlarged shape relative to the first rocking member. However, Goldfarb teaches similar rocking members (rocker elements 38, Fig. 2) with a paddle (stops 40) at each end (col. 1, lines 53-55), in which the paddles (40) are in an enlarged shape relative to the rocking members (as clearly shown in Fig. 2) to prevent the rocking device from topping over when rocked (Goldfarb, col. 1, lines 53-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Panther by providing the paddles with an enlarged shape relative to the first rocking member, as taught by Goldfarb, since Goldfarb teaches that this configuration was known prior to Applicant’s invention to be suitable for preventing a rocking device from toppling over during use (Goldfarb, col. 1, lines 53-55).
Response to Arguments
Applicant's arguments filed May 31, 2022, have been fully considered but they are not persuasive. 
With respect to Hsu, in response to Applicant’s argument that the stops (31) are not disposed as being a top-most portion of the first rocking member, the examiner notes first that the scope of this limitation is unclear, as discussed above in the rejection under 35 USC 112(b). Second, the examiner finds no basis in Hsu for Applicant’s position that the edges of the crescent-shaped portion between the notches (30) of the rocking members (3) extend above the curved stop (31) to form a top-most portion of the rocking member (3). It appears to the examiner that the uppermost edge of the crescent-shaped portion is at the same level as the uppermost edge of the stops (31). See annotated partial Fig. 1 of Hsu below.

    PNG
    media_image2.png
    227
    408
    media_image2.png
    Greyscale

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In particular, in response to Applicant’s argument that adding curved stops as taught by Hsu to limit forward and backward rocking motion the target of Panther would be redundant and unnecessary because Panther’s connector (C) prevents forward rocking motion of the target, the examiner notes that Panther’s target is designed to rock both backward (when struck by a projectile) and forward (to reset itself after being hit by the projectile). The curved stops taught by Hsu have the added benefit of limiting not only forward rocking motion but also backward rocking motion, as clearly taught by Hsu: “the two stops 31 [are] able to prevent the main body 1 from swinging too large” (col. 2, lines 24-26). This function of curved end stops is well established in the rocker art (e.g., also see Goldfarb, col. 1, lines 53-55: “stops 40 … prevent the hobby horse from toppling over when used as a rocker.”) It would have been readily apparent to one of ordinary skill in the art that the stops (31) taught by Hsu would be advantageous for limiting both forward and backward rocking motion of Panther’s rocking target to prevent the target from toppling over from the force of impact with a projectile, because if the target topples over, then it cannot reset itself as intended by Panther. In response to Applicant’s argument that Panther and Hsu are not combinable because the same problem has been solved by the two references in different ways, the examiner notes that Hsu advantageously limits both forward and backward rocking motion, such that it would have been obvious to one of ordinary skill in the art to modify Panther to employ Hsu’s solution to limiting rocking motion in place of Panther’s solution.
In response to Applicant’s argument that the claimed target paddles may be used not only to limit rocking motion but also to be shot to re-orient the target, the examiner maintains that this usage is not required by the claim, nor is there anything in the language of the claim to distinguish the structure of the claimed target paddles from the structure of the paddles taught in the prior art. The term “target” in itself is not sufficient to distinguish the claimed paddles from those of the prior art, because the term “target” does not impart any additional structure to the paddles. The prior art clearly shows that it was known prior to Applicant’s invention to add paddles to the ends of rocking members to limit the rocking motion of the rocking members, and Applicant has acknowledged that this is one function of Applicant’s paddles. See Applicant’s Specification, para. 0040. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise have been obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 15, 2022/